Citation Nr: 0429774	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  The propriety of the initial disability rating for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine.  

2.  Entitlement to an effective date earlier than May 21, 
1993, for service connection for spondylolisthesis with 
degenerative disc disease and arthritis of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to November 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This issue of propriety of the initial disability rating for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO issued a rating decision declining to reopen the 
previously final claim of entitlement to service connection 
for a back disability on July 25, 1989, with the veteran 
having filed his claim in this matter on July 19, 1988.  The 
veteran was notified of this decision by letter dated on 
August 24, 1989.  

2.  In a VA form 9 dated in February 1990 and received at the 
Board prior to March 14, 1990, the veteran indicated his 
disagreement with the denial of service connection for his 
low back disability as secondary to his service-connected 
foot disability.  That document was forwarded to the RO and 
received there in May 1990.  

3.  Through the VA form 9 received at the Board prior to 
March 1990, the veteran filed a timely notice of disagreement 
with the July 1989 rating decision.  

4.  There is no evidence showing that VA adjudicated the 
veteran's 1989 claim further upon the receipt of the NOD or 
that he abandoned that claim; hence, his claim has been 
pending since that date.  

5.  Pursuant to a claim in May 1993, service connection for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine was granted by a decision 
of the Board of Veterans' Appeals in April 1998.  


CONCLUSION OF LAW

The criteria for an effective date of July 19, 1988, for the 
award of service connection for spondylolisthesis with 
degenerative disc disease and arthritis of the lumbosacral 
spine have been met.  38 U.S.C.A. §§ 5107, 5110, 5103, 5103A 
(West 2002), 38 C.F.R. §3.109, 3.151, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in July 2003.  By means of this document, 
the appellant was told of the requirements for the award of 
an earlier effective date, and of his and VA's respective 
duties.  He was also asked to provide information or evidence 
in his possession relevant to the claim.

The letter was not mailed to the appellant prior to the 
initial RO adjudication of the claim; however, assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the July 2003 letter that 
was not fully considered by the RO.  Therefore, there is 
simply no indication that disposition of the claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service  and post 
service medical records.  There is no indication of any 
relevant records that the RO has failed to obtain.  The 
appellant's various communications indicate that he has no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The pertinent medical issue in this matter is when 
the disability first manifested.  The VCAA does not require 
that an opinion be obtained under the circumstances of this 
case.  See 38 C.F.R. § 3.159 (2003).

II.  Entitlement to an Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final. 38 U.S.C.A. § 
7105(c).  A finally adjudicated claim is one that has become 
final by the expiration of one year after the date of notice 
of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error. 38 
C.F.R. § 3.105(a).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c) (2003).  The term "finally adjudicated claim" means 
an application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. §§ 3.160, 
20.1103, and 20.1104 (2003).

The veteran seeks an effective date prior to May 1993 for the 
grant of service connection for his low back disability.  
Specifically, he seeks an effective date of 1954.   The 
veteran initially filed a claim for service connection for a 
back disability in 1954.  That claim was denied and became 
final in the absence of a timely appeal.  Several more 
attempts to reopen the claim were received over the years, 
including in 1967, 1983, 1985, and 1986.  These petitions to 
reopen were denied and became final as they were not 
appealed.  

On July 19, 1988, the veteran again filed to reopen the 
claim.  The July 19, 1988, claim was an attempt to reopen a 
claim that had been denied in January 1986.  
The claim was denied again on July 25, 1989.  On March 14, 
1990, he filed a VA form 9 with the Board in which he 
indicated that he was seeking to appeal his claim of service 
connection for a low back disorder.  That document was 
forwarded to the RO in May 1990.  No other action was taken 
by the RO on this matter.  

On May 21, 1993, the RO received the veteran's petition to 
"reopen" the previously denied claim.  In an April 1998 
Board decision, service connection was granted for 
spondylolisthesis with degenerative disc disease and 
arthritis of the lumbosacral spine as secondary to 
postoperative bilateral pes planus with tarsal tunnel 
syndrome and status post bunionectomy.  That decision was 
effectuated in a June 1998 rating decision, and the veteran 
was assigned a noncompensable rating and ordered to be 
examined immediately to determine the degree of disability.  
In July 1999, a 40 percent rating was assigned, effective 
from May 21, 1993.  The RO based this effective date on the 
date of receipt of the veteran's May 21, 1993, communication 
to reopen a previously denied claim.  

The Board based its determination in 1998 on the finding that 
multiple medical sources provided favorable and unfavorable 
opinions that the service-connected foot disorder aggravated 
the low back disorder.  Those medical sources included T. Van 
Dyne, D.P.M., who opined in 1985, 1987, and 1989 that the 
significant difficulty the veteran had with pain in his feet 
led to some of his low back problems.  Later in 1989, A. 
Halden, M.D., opined that it was quite probable that the 
veteran's inability to walk normally had worsened his lumbar 
spine pathology and added to an increased level of 
disability.  

However, several negative opinions were also of record.  
Notably, in November 1996, a VA examiner, after review of the 
file and interview with the veteran, opined that there was 
some evidence that his low back disability was aggravated by 
his service-connected bilateral foot disability.  The 
examiner felt that the two disabilities were separate and 
independent of each other and that the lower back disability 
was neither caused nor really aggravated thereby.  The 
examiner felt that the foot disability probably caused some 
intermittent increased low back discomfort and pain, but that 
the record did not demonstrate any permanent increase of the 
back disability secondary to the service-connected bilateral 
foot problem.  Ultimately, the Board found that the evidence 
was in equipoise and that service connection should thus be 
granted.  

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later...

(r) Reopened claims:  Date of receipt of claim or date 
entitlement arose, whichever is later...

38 C.F.R. § 3.400(q), (r) (2003).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on...a claim 
reopened after final adjudication...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

As discussed above, the correspondence received from the 
veteran and his representative in 1990 clearly meet the 
criteria for a valid notice of disagreement, but the RO did 
not act upon it at the time.  38 C.F.R. § 20.201 (1997).  
Therefore, the 1989 decision is not final and the July 19, 
1988, claim was pending and remained open.  

The provisions of 38 C.F.R. § 3.109(a), require that if a 
claimant's application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  The provisions of this 
paragraph are applicable to original applications, formal or 
informal, and to applications for reopening or resumption of 
payments.  See 38 U.S.C.A. §§ 501, 5103(a).

The Board accepts the veteran's letter received at the Board 
in March 1990 as a notice of disagreement with the July 1989 
rating decision.  VA failed to properly issue a statement of 
the case in that matter.  Applying the pertinent regulations 
set forth above, the claim remains pending from the date that 
claim was filed, July 19, 1988.  

Some of the evidence relied on by the Board in its 1998 grant 
of service connection favors the claim, while some weighs 
against the claim.  Nonetheless, the Board notes that the 
evidence weighing in favor of the claim is generally dated 
earlier than that which weighed against the claim.  Almost 
all of that evidence in fact is dated prior to the July 19, 
1988 filing date.  

Based on the above analysis, the earliest effective date 
allowed under the provisions of 38 C.F.R. § 3.400 for the 
award of service connection for spondylolisthesis with 
degenerative disc disease and arthritis of the lumbosacral 
spine is granted is the date of claim which has been pending 
since July 19, 1988.  See 38 C.F.R. § 3.160(c) (2003).


ORDER

Entitlement to an effective date of July 19, 1988, for the 
award of service connection for spondylolisthesis with 
degenerative disc disease and arthritis of the lumbosacral 
spine is granted, subject to the rules governing the award of 
monetary benefits.  


REMAND

Review of the claims folder also discloses that the veteran 
has been found to be totally disabled by the Social Security 
Administration (SSA) due to his low back disorder.  These 
records should be obtained on remand.  Also, any additional 
updated VA medical records should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain any updated VA treatment 
records.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits or any 
continuing disability review.

3. Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations. No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



